Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the communication filed on 12/14/2020.
Claims 1-20 are rejected. 

Response to Arguments
Applicant arguments, dated 9/6/2022 have been fully considered. 
Examiner describes the reply to applicant’s arguments as below – Neither references of Sirotkovic – Huang discuss applying the machine-learning model to map source queries to target queries including a contextual bandit model to the source query using at least one of text based rewards or oracle-based rewards. Further reference of Najibi also fails to teach the limitations above. 
In summary applicant argues that combination of references as mentioned above fails to teach above claimed combination of limitations. 
Examiner does not find argument persuasive. 
Examiner replies to arguments in two parts – 
A – Combination of references of Sirotkovic – Huang do not teach applying machine-learning model to map source queries to target queries. 
Examiner argues that Sirotkovic para 23 teaches, the following – historical search log which includes source and target logs, with machine learning model for creating of training data based on historical search log which is interpreted by examiner as using search logs of source and target queries with data training model (interpreted as including machine learning) as data training model is function of machine learning as known in art. Therefore Sirotkovic para 23 teaches applying of machine-learning model to map source queries and target queries. 
Further second part of argument where references do not teach ‘bandit learning model with text based or oracle based rewards’, is moot because the arguments do not apply to the references being used in the current rejection. 
Examiner is open for phone call interview to discuss further with applicant’s representative for the purpose of compact prosecution. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Publication 2020/0065526 to Berman et al. (hereinafter known as " Berman”) and U.S. Publication 2020/0342100 to Huang et al. (hereinafter known as "Goldstein”).

As per claim 1 Berman teaches, a computer-implemented method for securing media content capture capabilities on a device, the method comprising: 

receiving a frame of a media content item (Berman Fig 1 para 24 teaches frame from video clips (interpreted as media content)); 
determining a device mode associated with the device;
in response to determining the device mode,
determining whether the frame of the media content item is signed based on an analysis of one or more pixels of the frame (Berman Fig 2 para 31 teaches frame signature depending on content of the image frame with pixel identification of image); and 
wherein the one or more functions enable the device to perform one or more operations on the frame of the media content item (Berman Fig 7 para 65-68 teaches checking for frame signature authentication and to match the signature for enablement of playback of media / content on device).  
	Although Berman teaches media frame signature authentication, it does not teach however Goldstein teaches - when the media content is signed, removing one or more restrictions on one or more functions on the device based on whether the one or more pixels of the frame meet one or more conditions (Goldstein para 77 teaches snapshot analyzer which checks malicious code to frame signature and runtime function(s) / function calls which are called upon for execution which covers claimed limitation).
the one or more restrictions are associated with the device mode,

Berman teaches digital video authentication with pixel, image frames and frame signatures (abstract). Berman does not teach however Goldstein teaches when the media content is signed, removing one or more restrictions on one or more functions on the device based on whether the one or more pixels on the frame meet one or more conditions (Goldstein para 70). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Berman of digital video authentication based on frame signature and pixel properties with the invention of Goldstein by removing of restriction function. The motivation for doing so would be to prevent malicious code which can be difficult to analyze as they can be statically different and difficult to detect, identify and analyze (Goldstein para 5).

As per claim 2 combination of Berman – Goldstein teaches, the computer-implemented method of claim 1, further comprising: determining a device mode; and 
determining whether the one or more restrictions on the one or more functions on the device are associated with the device mode (Berman teaches para 16 hash function, authentication function and para 65 enable / disable function upon lack of authentication to stop the playback).  

As per claim 3 combination of Berman – Goldstein teaches, the computer-implemented method of claim 1, wherein the one or more restrictions on the one or more functions on the device are determined based on configuration data associated with a programmable logic device (Berman teaches Fig 6 element 635 and para 65 enable / disable function upon lack of authentication to stop the playback).   

As per claim 4 combination of Berman – Goldstein teaches, the computer-implemented method of claim 1, wherein the one or more restrictions on the one or more functions on the device include restrictions on at least one of: 
content acquisition, content capture (Berman para 24), content encoding control, content encoding manipulation (Berman para 24), content streaming (Berman para 19), content editing (Berman para 27), content adaptation, or content distribution (Berman in above paragraphs teaches claim limitations which covers ‘one or more’ condition of claim limitation).  

As per claim 5 combination of Berman – Goldstein teaches, the computer-implemented method of claim 1, wherein the one or more conditions are associated with one or more patterns of pixels (Berman para 34 teaches pixel identification algorithm based on range and theme of pixel(s)).  

As per claim 6 combination of Berman – Goldstein teaches, the computer-implemented method of claim 5, wherein the one or more patterns of pixels includes one or more blocks of pixels dispersed across one or more regions of the frame (Berman para 14 and 34).  

As per claim 7 combination of Berman – Goldstein teaches, the computer-implemented method of claim 1, wherein the one or more conditions are associated with one or more statistical properties of pixel data associated with the one or more pixels (Berman para 35-36 teaches pixel block, pixel tile, pixel diagonal lines which cover the claimed limitation).  

As per claim 8 combination of Berman – Goldstein teaches, the computer-implemented method of claim 1, wherein the one or more conditions are associated with a digital watermark (Berman para 30 teaches security mark which is interpreted as digital watermark). 

As per claim 9 combination of Berman – Goldstein teaches, the computer-implemented method of claim 8, wherein the digital watermark includes a predefined structure formed by one or more blocks of pixels dispersed across one or more regions of the frame (Berman para 34 and 38 teaches Pixel security mark details).  

As per claim 10 combination of Berman – Goldstein teaches, the computer-implemented method of claim 1, wherein the one or more conditions are associated with one or more statistical properties of frame data associated with the frame (Berman para 30-32 teaches Pixel property of timestamp, location, frame composition, value which covers statistical property of frame data).  

As per claim 11 combination of Berman – Goldstein teaches, the computer-implemented method of claim 1, wherein the one or more restrictions on the one or more functions on the device include at least one of: 
reducing a frame rate of the media content item, reducing a resolution of the frame, or replacing the frame with another frame (Berman para 17-18 teaches reduction of reference vectors with reduction in corresponding blocks of pixel image frame which covers claimed limitation).  

Claim 12,
Claim 12 is rejected in accordance with claim 1.

Claim 13,
Claim 13 is rejected in accordance with claim 2.

Claim 14,
Claim 14 is rejected in accordance with claim 3.

Claim 15,
Claim 15 is rejected in accordance with claim 4.

Claim 16,
Claim 16 is rejected in accordance with claim 6.

Claim 17,
Claim 17 is rejected in accordance with claim 7.

Claim 18,
Claim 18 is rejected in accordance with claim 9.

Claim 19,
Claim 19 is rejected in accordance with claim 10.

Claim 20,
Claim 20 is rejected in accordance with claim 1.

Conclusion 

Claims 17-19 are rejected.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431                                                                                                                                                                                                        


1. (Currently Amended) A computer-implemented method for securing media
content capture capabilities on a device, the method comprising:
receiving a frame of a media content item;
determining a device mode associated with the device;
in response to determining the device mode, determining whether the frame of
the media content item is signed based on an analysis of one or more
pixels of the frame; and
when the media content is signed, removing one or more restrictions on one or
more functions on the device based on whether the one or more pixels of
the frame meet one or more conditions, wherein the one or more
restrictions are associated with the device mode, and the one or more
functions enable the device to perform one or more operations on the
frame of the media content item.